Case 1:19-cv-02078-SHR Document1 Filed 12/05/19 Page 1 of 13

ewes

wpe VE a
br ATE y ate &
ed

IN THE UNITED STATES BANKRUPTCY CQUBT. -5 PM 2:41

my

Middle District of Pennsylvania Yay EAU

we OAks
Uraass Lae eat

IN RE: WILLIAM C. NEAL, x
AKA BILL C. NEAL,
debtor

CGA LAW FIRM, P.C.
movant
PLEADINGS IN THIS CASE ARE BEING
Vv. FILED BY DEBTOR IN PROPIA PERSONA

WILLIAM C. NEAL
respondent CHAPTER 13
CASE NO. 1:17-bk-04018-HWV

*

*

case being followed by Maryland Court Watch / www.secretjustice.com
and copy of filings forwarded to Dr. Cordero

REECE ae EEE EEE ER EERE EEE EEA EKER EEE RR EKER REREE EER EERE EE REAR EE EEE EERE RE EEREEEEEE EEE EREREREREEE

DEBTOR NOTICE OF APPEAL OF RULING(S) AND ACTIONS OF COURT
IN ABOVE CAPTIONED CASE ON 12.04.2019
Debtor/respondent William C. Neal, a pro se litigant, files the following notice
to the court that he is appealing the rulings made and actions taken in the above
captioned case by Judge Henry W. Van Eck on December 04. 2019. with the following

pleading to serve as a memoradum of support:

FACTS
1.) William C. Neal owns 3 pieces of property:
a.) his residence of 40 years at 19795 Barren Road South Stewartstown, Pennsylvania
17363
b.) an old movie theatre at 3 South Main Street, Stewartstown, Pennsylvania 17363

1
Case 1:19-cv-02078-SHR Document1 Filed 12/05/19 Page 2 of 13

c.) an old weldshop at 1531 East Forrest Avenue Shrewsbury, Pennsylvania 17363
2.) the local boroughs and townships have been blocking his proper and legal use of
these properties for years, while services such as PENNWASTE have repeatedly made
attempts to make the debtor pay bills for services he was not utlilizing; and as such the
debtor has spent time and money locked in battles while not receiving income from the
properties, to the point he began not paying taxes on said properties, and as such was
filing bankruptcies for protection. Cases were often tilted, as debtor won case against
PENNWASTE in arbitration the first time, but the company continued to refile new bills
and eventually got a judge to illegally rule in their favor. Sewer and water bills were
similar situtations.
3.) Larry Young of CGA law firm was retained as debtor lawyer during one of these
bankruptcy proceedings. The debtor had lost a house he put $100,000 cash down
on but could no longer afford to pay. Personal property of the debtor was still in the
house for several months and as such the owner was demanding storage fees. Mr.
Young arranged terms for repayment that were absorbetant and resulted placing the
debtor into much greater debt. Mr. Young also handled funds from sale of one of the
debtor's properties, at that time, to satisfy a bankruptcy, but proper documentation of
said deal and its accounting have never been properly provided to the debtor, who saw
no net funds from said deal.
4.) Mr. Young has now become a creditor attorney for CGA, creating an apparent conflict
of interest and rank with improprieties, as Mr. Young was given priviledged information
and had access to records that the debtor provided in the confidence of a client-attorney
relationship, which now can easily be used adversarily against the debtor
5.) both of the debtor's commerical properties are in disrepair and other commercial
properties with potentially lower asking prices but which are in better condition and
have been on the market longer, are showing no indication of being sold anytime soon.

6.) as part of the plan stipulations the debtor was working towards, he advertised both

2
Case 1:19-cv-02078-SHR Document1 Filed 12/05/19 Page 3 of 13

commercial properties with Naomi Brown, a realtor with Berkshire Hathaway, whom had
approached the debtor about becoming realtor of record; though the advocate voiced
concerns about her magically appearing just when the debtor needed to hire a realtor.
Mrs. Brown, without input from the debtor set comps on the properties as $550,000

for the old weldshop and $250,000 for the old theatre. But she never provided the debtor
with any offers even close to said comps. She instead stated she had an offer of $40,000
then later $91,000 on the weldshop, both from the same individual. On the theatre,

she first said she had an offer of $100,000 from a “investor group", which entailed tying
up the property from alternative sale while they did studies etc. with no time frame to
perform; but then nothing ever materialized. Later an alternative offer was claimed to
have been made for $20,000. None of these offers were even presented to the debtor
other than verbally from Ms. Brown, it would not begin to cover the bankruptcy funds
needed and it was no where near the comps Ms. Brown herself set, so the debtor had

no proper offers ever given to him by Ms. Brown. When her contract with the debtor
ended, he began to procure a more aggressive realtor he felt he might be better able to
trust. He found a realtor he wanted to go with in October, but said realtor stated she could
not take over, as Ms. Brown had relisted the properties on September 9, 2019, prior to it
even having expired and still was advertising said properties as realtor of record, even
though she had no contract with or had even contacted the debtor of intent. As such she
was blocking the debtor from alternative listings. A letter was written to her and pictures
were taken dated November 5, 2019 showing the signs and lock box still in place on the
property, as was again photographed on December 4, 2019.

3
Case 1:19-cv-02078-SHR Document1 Filed 12/05/19 Page 4 of 13

7.) debtor has on his own been reaching out to individuals and companies to try to see

a deal struck to purchase one or both properties, in order to fully pay off all of the
bankrupctcy debt stated, with the exception of knowing fully what is owed the trust
involved as it was $12,000 originally set up by Stock and Leader, which debtor assumes
has interest attached, though neither the court or Mr. Young have ever provided debtor
with proper documentation.

8.) debtor was referred to John Hyams, an attorney for potential representation,

and he paid said attorney $1000. Mr. Hyams appeared at the previous hearing,

stating he might take the case, but then walked away

9.) debtor continued to seek out another attorney to take over his case, and found
attorney Tony Sangiamo in York. His secretary relayed for the debtor to request a
continuance at the hearing on December 4, 2019, so that the attorney could take over

the case fully.

10.) debtor followed the instruction of the attorney, but Judge Van Eck denied the debtor
request, and converted it into a Chapter 7 with intent to set up an auction of the debtor's
properties. Debtor was not a trained, experienced attorney, but had hired one to act on his
behalf, and the court denied him his right to counsel, a fair fight in court, and civil rights to
due process of the law. Larry Young of CGA Law Firm was repeatedly quizzed as to his wishes
in this matter, by the judge, before a ruling was made. Meanwhile, the debtor, particularly
with his lack of knowledge of legal proceedures and law, could not and did not properly
respond to statements, such as, Mr. Youngs claim if the caser was simply dismissed, the
debtor would not try to sell the property, simply returning to his "old ways". The court

in turn ignored the debtor raising issues of Mr. Young having been his attorney and now

4
Case 1:19-cv-02078-SHR Document1 Filed 12/05/19 Page 5 of 13

was his adversary, being involved in questionable dealings with him that have yet to be
resolved and the true nature of what is owed. The court likewise had ignored advocate's
judicial notice that there appears to be repeated bias in the Middle District Bankruptcy
Court by judges in favor of CGA lawyers and illegal acts by said lawyers, that have resulted
in complaints to the FBI and filing of federal law suits. The debtor was never afforded a
legal and proper opportunity to explain why the verbal only offers that did not come even
close to the comps set by Ms. Brown nor would never properly fund the bankruptcy were
rejected by him. Meanwhile, Mr. Young lauded Ms. Brown and Berkshire Hathaway's
reputation and competency to the court, when nothing beneficial was done for the debtor,
who was in facts blocked from alternative listing by Ms. Brown. The court heaped praise
upon Mr. Young for "allowing" the debtor to return to a Chapter 13, but who controls the
decisions in court - purportedly the judge. Evidence of Chad Peter's potential purchase

of the theatre, Mr. Brown's blocking of the relisting alternatively and malacts by Mr. Young
could, would and should have been entered into court iff the debtor had been properly

represented through the allowance of a continuation for his legal counsel to be present.

ARGUMENTS

1.) this court had previously ignore debtor's request to use alternative representation

when he had no attorney present, but was ignored in violation of law:

a.) "State courts, like federal courts, have a constitutional obligation to safeguard
personal liberties and to uphold federal law." Stone v. Powell, 428 US 465, 483 n 35, 96 S.
Ct. 3037, 49 L. Ed. 2d 1067 (1976)

b.) Section $7 of the 14th Amendment to the Constitution, “requires that action by
a state through any of its agencies must be consistent with the fundamentals of liberty

5
Case 1:19-cv-02078-SHR Document1 Filed 12/05/19 Page 6 of 13

and justice."

c.) "Crime is contagious. if the Government becomes a lawbreaker, it breeds contempt
for the law; it invites every man to become a law unto himself; it invites anarchy."
Olmstad v United States, (1928) 277 U.S. 438

d.) "it is the duty of the court to be watchful for Constitutional Rights of the citizen,

against any stealthy encroachments thereon." Boyd v U.S.. 116 US 616, 635 (1885).

e.) "The assertion of federal rights, when plainly and reasonably made, are not to be
defeated under the name of local practice." Davis v. Wechler, 263 U.S. 22, 24; Stromberb v.
California, 283 U.S, 359; NAACP v. Alabama, 375 U.S. 449
2.) debtor has a right to exercise his civil rights under law

a.) "There can be no sanction or penalty imposed upon one because of his exercise

of Constitutional Rights." Sherar v. Cullen, 481 F. 2d 946 (1973)

b.) "Where rights secured by the Constitution are involved, there can be no ‘rule
making’ or legislation which would abrogate them." Miranda v. Arizona, 384 U.S.
426, 491; 86 S. Ct. 1603
3.) courts clearly understand the adverse situtaion a litigant is placed into when forced
to fight a case against trained, experienced attorneys, while case precedent and law

prescribes a heightened duty of care by the court towards pro se litigants:

a.) early on courts realized the disadvantage of being forced to fight pro se: In Powell
v. Alabama, 287 U.S. 45 (1932), an early right to counsel case, the Supreme Court wrote:
“Even the intelligent and educated layman has small and sometimes no skill in the science
of law. ... He lacks both the skill and knowledge adequately to prepare his defense, even
though he have [sic] a perfect one. He requires the guiding hand of counsel at every step
in the proceedings against him. Without it, though he be not guilty, he faces the danger of
conviction because he does not know how to establish his innocence. If that be true of
men of intelligence, how much more true is it of the ignorant and illiterate, or those of

feeble intellect."
Case 1:19-cv-02078-SHR Document1 Filed 12/05/19 Page 7 of 13

b.) Federal courts have long recognized that the pleadings of a pro se litigant must
be contrued literally and held 'to less stringent standards than formal pleadings
drafted by lawyers’. "Erickson, 551 U.S. at 94 (citation omitted)."

c.) Thus, the Court will “accept as true all of the allegations in the Complaint and
all reasonable inferences that can be drawn therefrom, and view them in the
light most favorable to [Plaintiff]." Morse v. Lower Merion School Dist., 132 F.3d 902,
906 (3d Cir. 1997).

d.) In Twombly the Court made clear that it would not require a “heightened fact
pleading of specifics,” but only “enough facts to state a claim to relief that is
plausible on its face.” Id. at 570. A “pleader is required to ‘set forth sufficient inform-
ation to outline the elements of his claim or to permit inferences to be drawn that these
elements exist.’” Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993) (citation omitted).

e.) “substantial justice, . .. commands that judges painstakingly strive to insure that no
person’s Cause or defense is defeated solely by reason of their unfamiliarity with
procedural or evidentiary rules. ... Cases should be decided on the merits, and to that
end, justice is served by reasonably accommodating all parties, whether represented by
counsel or not. This “reasonable accommodation” is purposed upon protecting the
meaningful exercise of a litigant’s constitutional right of access to the courts.” Blair v.

Maynard, 324 S.E.2d 391 (West Virginia 1984).

f.) 28 USC 1654 duty of the courts. Implicit in the right to self-representation is
obligation on part of the courts to make reasonable allowances to protect pro se
litigant from inadvertent forfeiture of important rights because of their lack of any legal
training Traught v, Zuck C.A.2. (N.Y.) 1983 710 F.2.d 90 attorney and client. Md.
Rule 16 814 (2.6) emphasis in the law

g.) Because the petitioner is pro se, the Court has a higher standard when faced with
Case 1:19-cv-02078-SHR Document1 Filed 12/05/19 Page 8 of 13

a motion to dismiss, White v. Bloom, 621 F.2d 276 makes this point clear and states:

“A court faced with a motion to dismiss a pro se complaint must read the complaint's
allegations expansively", Haines v. Kerner, 404 U.S. 519, 520-21, 92 S. Ct. 594, 596, 30 L.
Ed. 2d 652 (1972), and

"take them as true for purposes of deciding whether they state a claim." Cruz v. Beto, 405

U.S. 319, 322, 92 S. Ct. 1079, 1081, 31 L. Ed. 2d 263 (1972).

h.) The courts provide pro se parties wide latitude when construing their pleadings
and papers. When interpreting pro se papers, the Court should use common sense to
determine what relief the party desires. S.E.C. v. Elliott, 953 F.2d 1560, 1582 (11th Cir.
1992). See also, United States v. Miller, 197 F.3d 644, 648 (3rd Cir. 1999) (Court has special
obligation to construe pro se litigants’ pleadings liberally); Poling v. K.Hovnanian
Enterprises, 99 F.Supp.2d 502, 506-07 (D.N.J. 2000).

i.) Petitioner has the right to submit pro se briefs on appeal, even though they may
be in artfully drawn but the court can reasonably read and understand them. See, Vega v.
Johnson, 149 F.3d 354 (5th Cir. 1998). Courts will go to particular pains to protect pro se
litigants against consequences of technical errors if injustice would otherwise result. U.S.
v. Sanchez, 88 F.3d 1243 (D.C.Cir. 1996).

j.) “the court is under a duty to examine the complaint to determine if the
allegations provide for relief on any possible theory." Bonner v. Circuit Court of St. Louis,
526 F.2d 1331, 1334 (8th Cir. 1975) (quoting Bramlet v. Wilson, 495 F.2d 714, 716 (8th Cir.
1974)). Thus, if this court were to entertain any motion to dismiss this court would have to
apply the standards of White v. Bloom. Furthermore, if there is any possible theory that
would entitle the petitioner to relief, even one that the petitioner hasn't thought of, the
court cannot dismiss this case.

k.) "... the right to file a lawsuit pro se is one of the most important rights under the
constitution and laws." Elmore v. McCammon (1986) 640 F. Supp. 905 Elmore v. McCammon
Case 1:19-cv-02078-SHR Document1 Filed 12/05/19 Page 9 of 13

(1986) 640 F. Supp. 905
4.) while the court ruled no continuance would be allowed to represent the debtor,
his advocate was also present and under the law could have provided assistance:

a.) "Litigants can be assisted by unlicensed jaymen during judicial proceedings."
Brotherhood of Trainmen v. Virginia ex rel. Virginia State Bar, 377 U.S. 1; v. Wainwright,
372 U.S. 335; Argersinger v. Hamlin, Sheriff 407 U.S. 425

b.) "A next friend is a person who represents someone who is unable to tend to
his or her own interest." Federal Rules of Civil Procedures, Rule 17, 28 USCA "Next Friend"

c.) Members of groups who are competent nonlawyers can assist other members
of the group achieve the goals of the group in court without being charged with
"Unauthorized practice of law." NAACP v. Button, 371 U.S. 415); United Mineworkers of
America v. Gibbs, 383 U.S.715; and Johnson v. Avery, 89 S. Ct. 747 (1969) -
secret justice is working to assure justice in court proceedings, the same justice the debtor
sought out in this court, as a member of "WE THE PEOPLE" simple American citizens

5.) courts must assure not only fairness but the image of the same, while protecting civil

rights to due process of the law:

a.) The fundamental requirement of due process is the opportunity to be heard
“at a meaningful time and in a meaningful manner.’ Armstrong v. Manzo ,
380 U.S. 545, 552 (1965). See Grannis v. Ordean , 234 U.S. 385, 394 (1914).”
Mathews v. Eldridge , 424 U.S. 319, 332-333 (1976). See also Goss v. Lopez ,
419 U.S. 565(1975); Perry v. Sindermann , 408 U.S. 593 (1972); Fuentes v. Shevin ,
407 U.S. 67 (1972); Stanley v. Illinois , 405 U.S. 645 (1972); Connell v. Higginbotham .
403 U.S. 207 (1971) (per curiam); Wisconsin v. Constantineau . 400 U.S. 433 (1971):
Goldberg v. Kelly , 397 U.S. 254 (1970); Sniadach v. Family Finance Corp. , 395 U.S.
337 (1969).
Case 1:19-cv-02078-SHR Document1 Filed 12/05/19 Page 10 of 13

b.) "Fairness of course requires an absence of actual bias intrial cases. But our
in re Murchunson, 349 U.S. 133, 136 (1955)

c.) “Where a court failed to observe safeguards, it amounts to a denial of due
process of law, a court is deprived of juris." Merritt v Hunter, C.A. Kansas 170 F2d 739.

d.) courts lack jurisdiction when they violate laws and civil rights:

A court lacks jurisdiction anytime it denies you the Bill of Rights or amendments, part-
icularly Due Process 1308 (C.A. 10 (Colo.), 1994); V.T.A., Inc. v. Airco, Inc., 597 F. 2d

220, 221 (1979). A judgement reached without due process of the law is without
jurisdiction and thus void. Bass v. Hoagland, 172 F. 2d 205, 209 (1949). Any motion for
relief from a void judgement is timely reguardless of when it is filed. V.T.A., Inc., supra@
224 (footnote no. 9). \f a judgement is void, it is a nullity from the outset and any Civ. R60
(B) motion is therefore filed within a reasonable time. Omer v. Shala, supra@1308.

e.) "Substantive Due Process provides heightened protection against government
interference with certain fundamental rights and liberty interest." Samuels v Tschechtelin,
200, 763 A. 2d 209, 135 Md. App. 483.

f.) "the right to be heard must necessarily embody a right to file motions and
pleadings essential to present claims and raise relevant issues.” See Willner v.
Committee on Character and Fitness, 373 U.S. 96, 373 U.S.105

g.) "Law requires not only impartial tribunal, but that the tribunal appears
to be impartial." 28 U.S.C.A. 455. In Re Tip-PaHands Enterprises, Inc. 27 B.R. 780
(U.S. Bankruptcy Ct.)

h.) "Acts in excess of judicial authority constitutes misconduct, particularly where
a judge deliberately disreguards the requirements of fairness and due process.“
Cannon v. Commission on Judicial Qualifications, (1975) 14 Cal. 3d 678, 694.

6.) American citizens are additionally afforded protections under the United Nations
Doctrine, Internation Covenent of Civil and Political rights, as the U.S. was a
signator country, which prescribes that all citizens have a right to fair, open public

10
Case 1:19-cv-02078-SHR Document1 Filed 12/05/19 Page 11 of 13

hearings before competent judges in all civil and criminal matters.

7.) judicial fraud encompasses judicial acts that corrupt and/or weaken the judiciary:

a.) "Whenever an officer of the court commits fraud during a proceeding in
the court he/she is engaged in "fraud upon the court". In Bullock v. United States,
763 1121 (10th Cir. 1985), the court stated "fraud upon the court is fraud which is directed
to the judicial machinery itself and is not fraud between the parties or fraudulent
documents, false statements or perjury ..... It is where the judge has not performed his
judicial function - thus where the impartial functions of the court have been directly
corrupted."

b.) "Fraud upon the court' has been defined by the 7th Circuit of Appeals to
“embrace the species of fraud which does, or attempts to, defile the court itself,
or is fraud perpetuated by the officers of the court so that judicial machinery can not
perform in the usual manner its impartial task of adjudicating cases that are presented
for adjudication." Kenner v. C./.R., 387 F. 3rd 689 (1968); 7 Moore's Federal Practice,
2nd ed. p 512 {| The 7th Circuit further stated "a decision produced by fraud upon the

court is not in essence a decision at all, and never becomes final"”."

CONCLUSION

The law clearly states what protections are to be afforded litigants and special
treatment to be extended to pro se litigants. Judges are charged witrh upholding
the Constitution, civil rights and faws with the oath they take; and can be held fully
accountable, even civilly when they violate this. Litigants, while having an absolute
legal right to self-represent, also have a right to representation, whether it takes
the form of an attorney, advocate, next-friend, etc. Court interference with this, acts
to create bias against a litigant, violates his/her due process civil rights, and then
acts to create a "void judgement" ruling that is invalid in the eyes of the law. It also

11
Case 1:19-cv-02078-SHR Document1 Filed 12/05/19 Page 12 of 13

acts to create fraud upon the machinery of the judiciary, which could lead to invalid-
ation of the judicial system as a tool to resolve citizen issues, that in turn would

then lead the anarchy in the potential to alternate into natural law, as spoken of

by the Supreme Court. Case precident supports these arguments. The actions that
Judge Van Eck took in his court room on December 4, 2019 upon the debtor did

act to deny debtor civil rights to due process of law; the right to be heard at a proper
time, place, and manner; to have a hearing without the bias of being denied represen-
tation of any kind; his prescribed protections as a pro se litigant, abeit a forced one;
etc. Judges must adhere fo their oaths of office and the court must operate within

the confines prescribed, lest they become law breakers, treasonous to the Constitution
the law states they must uphold. As such Judge Van Eck's ruling was a “void judgement"
that other courts must recognize and deal with as such, and a proper hearing should

be reconviened to deal with the issues in an unbiased, law abiding forum.

THUS, debtor, William C. Neal humbly provides the above in support of his
request for a new hearing in these matters, in a proper unbiased forum, before

competent judiciary.

Respectfully submitted,

 
     

illiam C. Neal
19795 Barren Road South
Stewartstown, Pennsylvania 17363
717-309-2577
debtor/respondent

12
Case 1:19-cv-02078-SHR Document1 Filed 12/05/19 Page 13 of 13

|, William C. Neal, certify that a copy of this document has been mailed
pre-paid through the United States Postal Service current listed parties of
interest per court records in this case:
Lawrence V. Young CGA Law Firm (creditor) CGA Professional Center 135 North
George Street York, Pennsylvania 17401,
Steven M. Carr (trustee), Ream, Carr, Markey, Woloshin, & Hunter, LLP
119 East Market Street, York, Pennsylvania 17401
Charles J. DeHart, Ill (trustee), 8125 Adams Drive, Suite A, Hummellistown,
Pennsylvania 17036

this Ha day of December 2019.

LEA Co flea p2LogleF
William C. Neal date 7
19795 Barren Road South
Stewartstown, Pennsylvania 17363
717-309-2577
debtor/respondent

A&P men Ay :

US Jrustee 2t8 Wirnur Smee ¢ Sut N9o Mrershueg Ak. 1704

13
